Per Curiam.

R. C. 5717.04 provides for appellate review by this court of a decision of the Board of Tax Appeals. That section provides, in pertinent part: “If upon hearing and consideration of such record and evidence the court decides that the decision of the board appealed from is reasonable and lawful it shall affirm the same, but if the court decides that such decision of the board is unreasonable or unlawful, the court shall reverse and vacate the decision or modify it and enter final judgment in accordance with such modification.”
The applicable statute to our determination, R. C. 5739.33, provides: “If any corporation required to file returns and to remit tax due to the state under the provisions of sections 5739.01 to 5739.31, inclusive, of the Revised Code, fails for any reason to make such filing or payment, any of its officers or employees having control or supervision of or charged with the responsibility of filing returns and making payments, shall be personally liable for such failure. The dissolution of a corporation shall not discharge an officer’s or employee’s liability for a prior failure of the corporation to file returns or remit tax due. The sum due for such liability may be collected by assessment in the manner provided in section 5739.13 of the Revised Code.” (Emphasis added.)
This court has construed R. C. 5739.33, holding that: “The personal liability of officers of a corporation for failure of the corporation to file returns or pay the Ohio sales tax, provided for by R. C. 5739.33, is limited to those officers who have control or supervision of or are charged with the responsibility of *358filing returns and making payments.” Weiss v. Porterfield (1971), 27 Ohio St. 2d 117.
Applying R. C. 5739.33 to the facts of this case, as found by the board, we conclude that Willis is personally liable for the unpaid sales tax of Opticron, Inc. Willis was the officer who had control or supervision over the filing of the sales tax returns and payment of that tax. The loan arrangement with the bank does not alter Willis’ liability under the language of R. C. 5739.33.
Thus, we are of the opinion that the decision of the board was unreasonable and unlawful. Accordingly, that decision must be reversed and Willis held personally liable for the sales tax assessment as determined by the Tax Commissioner.

Decision reversed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.